Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ron Jacobs on 03/10/2022.

The application has been amended as follows: 

1. (Currently Amended) An urban concentrated solar power for mounting on a roof top, comprising: 
(a) a heat receiver having a non-circular duct distinguishing an insulated area with an insulation layer on the outer surface of the non-circular duct and a non-insulated area, wherein the non-circular duct contains a heat transferring fluid, wherein the non- circular duct has an irradiated duct area versus a total duct area of 5% to 30%, wherein the total duct area is defined as a perimeter of the non-circular duct multiplied by a length of the non-circular duct; 
(b) a glass tube holding a vacuum, wherein the heat receiver is placed within the vacuum of the glass tube; 
(c) a vacuum pump in connection with the glass tube, wherein the vacuum pump draws or redraws the vacuum within the glass tube; 
(d) a coupling with an intermediate O-ring holding an end of the glass tube; 
 wherein the heat shield protects the intermediate O-ring from a temperature of at least 400 degrees Celsius; and 
(f) a parabolic trough to concentrate sunlight onto the non-insulated area of the non- circular duct of the heat receiver.
Reasons for Allowance
Support for the above examiner’s amendment can be found in at least page 8 of the specification as filed 10/06/2020.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or make obvious the combination of features of independent claim 1.   
Examiner notes US4151828, which was discussed during the interview of 3/10/2022.  US4151828 teaches a solar collector having an o-ring and a bushing which could be broadly construed as a heat shield.  However, US4151828 teaches operating temperatures of 300-400 degrees Fahreinheit (~200 Celsius).  Assuming arguendo that the bushing of US4151828 could be interpreted to as a heat shield it would require further modification to function at nearly twice the prior art’s operable temperature range.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347. The examiner can normally be reached M-Th 10-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPAK A DEEAN/
Examiner, Art Unit 3762                                               

/AVINASH A SAVANI/
Primary Examiner, Art Unit 3762